PER CURIAM.
Appellate counsel for Jamie Mantel filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), suggesting three issues for review. Our independent review of the record reveals error only in the assessment of two costs. We affirm in all other respects.
Mantel was improperly ordered to pay $2 pursuant to section 943.25(13), Florida Statutes (1993). This cost is discretionary, and since the trial court failed to give Mantel notice of this cost, it must be stricken. See Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995).
Mantel was also improperly ordered to pay a “cost/fine” in the amount of $33.00. Because the order does not contain a reference to the statutory authority for this assessment, this cost must also be stricken. Reyes.
Accordingly, we affirm the judgment and sentence and strike the above two costs.
PATTERSON, A.C.J., WHATLEY and PADGETT, JJ., and ROGERS, Associate J., concur.